Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Data Line Compensation for Organic Light Emitting Display Device and Driving Method Thereof.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third detection stage” and “providing, by the compensation chip, a reference light emitting signal to the second compensation detection circuit sequentially in the third detection stage” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show S121, S122, S311, S321, S421 and S422 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Objections
Claim 11 is objected to because of the following informalities:  “… data lines in a display stage…”. Display stage has been mentioned in claim 9 and must be referred to as the display stage.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 10-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2, 10-12 and 15 recite the limitation: “first compensation detection circuits in a same row are a first compensation detection circuit group”. However, in a same column are a first compensation detection circuit group. 
The specifications and the drawings do not disclose the groups being formed in rows and there is no disclosure to support such a configuration. It is understood that this is simply a clerical error and the claims are examined to read: first compensation detection circuits in a same column are a first compensation detection circuit group. Such a limitation finds support in fig. 3, item 310 and ¶ 47 of the published application.

Allowable Subject Matter
Claims 2-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art is not found to teach the following limitation: “a connection node of the pixel drive circuit and the data line is a first node; and the plurality of first compensation detection circuits are arranged in an array, the first compensation detection circuits in a same column are a first compensation detection circuit group; each first compensation detection circuit in the first compensation detection circuit group is electrically connected to the first node of the pixel drive circuit which is in a same column but a different row as the first compensation detection circuit.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong, US 2010/0277400 A1, hereinafter “Jeong”.
	Regarding claim 1, Jeong teaches an organic light emitting display device (see claim 1), comprising: a plurality of data lines (fig. 3A, D1, D2…), a plurality of first (fig. 3A, lines going from SW2 to the calibration circuit), a plurality of first compensation detection circuits (SW2), a display driving chip (fig. 4A, element 306), a compensation chip (fig. 4A, elements 404-408) and a control chip (fig. 4A, element 412, ¶ 33), wherein each of the plurality of data lines is electrically connected to a respective one of the plurality of first detection lines through at least one of the plurality of first compensation detection circuits (see fig. 3A); the plurality of data lines are electrically connected to the display driving chip (fig. 3A and 4A, see output of element 302 coupled to the Column DAC 306), the plurality of first detection lines are electrically connected to the compensation chip (fig. 4A, line 402 carrying Vdata being input to the compensation chip), and the control chip is electrically connected to the display driving chip and the compensation chip separately (¶ 33-37, element 412 is separately connected to element 306 and elements 404-408); the display driving chip is configured to provide a reference data signal to the plurality of data lines in a detection stage (¶ 33-37, see Vref); and the compensation chip is configured to acquire signals collected by the plurality of first detection lines and send the acquired signals to the control chip in the detection stage (¶ 33-37, also see fig. 6), and the control chip is configured to determine a data signal compensation parameter according to the signals collected by the plurality of first detection lines (¶ 33-37, fig. 4A and 6, see delta VF), and control the display driving chip to send a display data signal to the plurality of data lines in a display stage according to the data signal compensation parameter (¶ 33-37; see delta grayscale values which are sent to the data lines for compensation).

claim 9, Jeong teaches a drive method of an organic light emitting display device applicable to an organic light emitting display device of claim 1 (see fig. 6), comprising: providing, by a display driving chip, a reference data signal to the plurality of data lines in a detection stage; acquiring, by the compensation chip, signals collected by the plurality of first detection lines in the detection stage and send the signals to a control chip; and determining, by the control chip, a data signal compensation parameter according to the signals collected by the plurality of first detection lines, and controlling the display driving chip to provide a compensation data signal to the plurality of data lines in a display stage according to the data signal compensation parameter (fig. 3A, 4A and 6, ¶ 33-37; see rejection of claim 1 above for more details).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEPEHR AZARI/Primary Examiner, Art Unit 2621